United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 02-11040
                          Conference Calendar


MICHAEL DENNIS HOLGUIN,

                                      Plaintiff-Appellant,

versus

WAYNE SALVANT, Judge; LESLIE JOHNS, Lawyer,

                                      Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:02-CV-609-A
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Michael Holguin, Texas prisoner #0328959, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 case under 28

U.S.C. § 1915A.   Holguin argues, as he did in the district court,

that a state trial judge illegally imposed a sentence of

probation against Holguin and that his attorney allowed such to

occur.   Holguin seeks monetary damages and release from custody.

     The district court was correct to dismiss Holguin’s claims

under judicial immunity.     See Krueger v. Reimer, 66 F.3d 75, 76-

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-11040
                                  -2-

77 (5th Cir. 1995).    Also, Holguin’s claims are barred by Heck v.

Humphrey, 512 U.S. 477, 486 (1994).    To the extent his civil

rights claims are construed as habeas claims, the district court

was correct for dismissing them for failure to exhaust state

remedies.   See Nobles v. Johnson, 127 F.3d 409, 419-20 (5th Cir.

1997).

     Holguin’s appeal lacks arguable merit and is therefore

dismissed as frivolous, which counts as one strike under 28

U.S.C. § 1915(g).     See Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983); Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996).   Holguin is warned that if he accumulates three strikes,

he may not proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).    He should review any pending appeals or

district court actions to ensure that they are not frivolous.

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) WARNING ISSUED.